Title: To George Washington from William Galvan, 6 November 1779
From: Galvan, William
To: Washington, George


        
          Sir
          Camp [West Point] 6th November 1779.
        
        If your Excellency is not dissatisfied with the little Specimen (the only one it has been in My power to give) of my Services in training the Troops, I would be very happy to continue them,

or to devote myself to any other duty in which your Excellency would chuse to put My Zeal & My abilities to a trial. if your Excellency thinks that I can discharge those functions as profitably for the Service without a Commission as with one, then I ask none and Shall always look upon your approbation as the most flattering recompense. but Should Your Excellency be unwilling to employ an officer not Commissioned by Congress, then I humbly request that you will be pleased to recommend me to that body for a Commission of Lieutenant Colonel, which May qualify me to be employed occasionally in Such offices as your Excellency will think proper to in trust me with—I know, Sir, that this is not the usual mode of application to Congress, but it is the fairest, and as I mean to be employed according to my abilities and Not to extort unmerited favours, I Shall Never have the assurance to form any pretensions but what can be established upon your Excellency’s recommendations.
        I will not intrude So far on your time as to relate the different circumstances which add Some weight to my claim, it will Suffice to represent to your Excellency that I have been almost four years in the American Army, during which I have Seen Several of my brother officers below My rank in france, advanced to that of Colonel, who perhaps had no title above me but the assiduity of their application to Congress. as to Me, Sir, my whole dependance is on your patronage: I have been all this Campain and the last watching for opportunities of meriting it, but your Excellency knows that none have been within my reach; and I am finally reduced to the alternative of missing all occasions of being employed or of asking from your Excellency as a favour what I expected to receive as a justice.
        I am not ignorant with what judicious Caution your Excellency bestows your recommendations, but My Case is So particular that if the Many Sacrifices which I have made in this Country were known to you, the benevolence of your heart, alone, would interest you in my behalf, but, Sir, it is rather to your justice than to your feelings that I Mean to apply. I ask nothing but that you will be pleased to grant me a letter to Congress expressive of the opinion which your Excellency forms of me and of the Services which I may render in the inspector’s department, in which the baron Desteuben Seems desirous that I Should be admitted. Such an intrusion, if it is one, is not unprecedented—Congress

have Shewn in a late instance that they are always ready to relax from the Strictness of their rules in favour of Merit, and the merit of an officer Can be rated but by your Excellency. with the greatest respect, I am Sir your Excellency’s Most obedient and most humble Servant,
        
          Galvan
        
      